MEMORANDUM **
Peter James Holler appeals from the district court’s decision, following a limited remand under United States v. Ameline, *626409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc), that it would not have imposed a different sentence had it known that the Sentencing Guidelines were advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
On appeal from an Ameline remand, where the district court determined that it would not have imposed a different sentence had it known that the Sentencing Guidelines were advisory, our task is to determine “[wjhether the district [court] properly understood the full scope of [its] discretion in a post-Booker world.” United States v. Combs, 470 F.3d 1294, 1297 (9th Cir.2006). We also address any issues raised in the appellant’s initial appeal that were not decided prior to the Ameline remand. See United States v. Thornton, 511 F.3d 1221, 1227 (9th Cir.2008).
In this case, we conclude that the district court understood “the full scope of [its] discretion in a post-Booker world.” See Combs, 470 F.3d at 1297. We also conclude that Holler has not raised any issues that are reviewable. See id.; see also Thornton, 511 F.3d at 1227.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.